Citation Nr: 0622518	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-33 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2003, a 
statement of the case was issued in July 2003, and a 
substantive appeal was received in November 2003.

In March 2005, the veteran was afforded a travel Board 
hearing at the RO.  A transcript of this hearing is of 
record.

In connection with the March 2005 hearing, the veteran 
submitted additional evidence to the Board and simultaneously 
executed a waiver of initial RO review of the new evidence.  
The veteran submitted more new evidence to the Board in 
December 2005 and, once again, executed a wavier of initial 
RO review of this new evidence.  Both submissions will 
therefore be considered in this decision.  38 C.F.R. 
§ 20.1304 (2005).

The Board notes that the veteran submitted additional medical 
records in August 2005 without a clear waiver of initial RO 
review.  The records received in August 2005 pertain to the 
veteran's present manifestation of active Hepatitis C 
disease.  As the veteran has already established in the 
record that he currently suffers from Hepatitis C, and as the 
RO has recognized this fact in the March 2003 rating 
decision, the Board finds that this evidence is cumulative 
and redundant.  Accordingly, there is no need to delay 
appellate review to solicit a waiver of initial RO review of 
this evidence.  See id.


FINDING OF FACT

Hepatitis C was not manifested during the veteran's active 
duty or for many years thereafter, nor is the veteran's 
current Hepatitis C otherwise related to such service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
for notice and assistance to claimants under certain 
circumstances.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); see also 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought in letters dated July 2002 and December 
2002.  Moreover, in these letters, the appellant was advised 
of the types of evidence VA would assist him in obtaining, as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The Board notes that these letters were sent to the 
appellant prior to the March 2003 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Both VCAA letters notified the appellant to submit any 
pertinent evidence in the appellant's possession that 
pertained to the claim.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. 473.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for Hepatitis C, 
but there has been no notice of the types of evidence 
necessary to establish the severity of the disability or to 
establish an effective date for any rating that might be 
assigned.  The Board notes that the RO did furnish the 
appellant letters in July and December 2002 in which it 
advised the veteran to submit evidence showing the history 
and nature of his Hepatitis C.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that the 
preponderance of the evidence is against entitlement to 
service connection for Hepatitis C, no rating or effective 
date will be assigned and any questions of notice related to 
such assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent in-
service and post-service medical records have been obtained.  
Although the veteran has not been furnished a VA examination, 
a Veterans Health Administration (VHA) expert's nexus opinion 
has been obtained in connection with this case.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.

Analysis

The issue on appeal involves a claim of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct; or, 
for claims filed after October 31, 1990, not the result of 
abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  An injury 
or disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the person on whose service benefits are 
claimed.  For the purpose of this paragraph, alcohol abuse 
means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to or death of the user; drug abuse means the use of illegal 
drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or 
non-prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d); see 
also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m).  VA's 
General Counsel has confirmed that direct service connection 
for a disability that is a result of a claimant's own abuse 
of alcohol or drugs is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).

In this case, the Board finds that service connection for 
Hepatitis C is not warranted.  Initially, the Board notes 
that the veteran does not allege, nor do the service medical 
records reflect, any symptomatology or diagnosis of 
Hepatitis C in service.  In fact, the veteran underwent a 
'release from active duty' examination in April 1969 and was 
clinically evaluated as normal for all systems, including 
endocrine, abdomen, neurological, etc.  No defects or 
abnormalities of the liver were noted by the examiner nor 
raised by the veteran.  Furthermore, neither the service 
medical records nor the veteran himself suggest the 
occurrence of any in-service surgeries or blood transfusions 
for the veteran.

It is apparent from the record that the veteran currently 
suffers from Hepatitis C; the record reflects that it was 
first medically suspected that the veteran may have 
Hepatitis C around the time of September 1996.  A confirmed 
diagnosis appears to have been offered by November 1996.  
Additionally, in June 1998 the veteran was diagnosed with 
chronic liver disease secondary to the Hepatitis C.  As the 
above facts are credibly shown and uncontradicted in the 
record, deciding this claim is a matter of evaluating whether 
or not there is a link between the veteran's current 
Hepatitis C and the veteran's time in active duty service.

The veteran primarily contends that his Hepatitis C was 
caused by exposure to the blood of fellow soldiers in the 
course of assisting the wounded during his service in 
Vietnam.  The Board notes that the veteran was awarded a 
Combat Infantry Badge and has credibly testified regarding 
the conditions of his exposure to blood during this service.  
Furthermore, the veteran suggests that the risk of 
contracting Hepatitis C from his exposure to blood during his 
time in Vietnam was heightened by the open wounds on his skin 
caused by a condition he refers to as "jungle rot."  In 
this regard, the Board notes that the veteran's testimony is 
corroborated by a report covering a hospitalization from 
October 1968 to January 1969, beginning shortly after his 
return from Vietnam.  This report notes that the veteran 
suffered from a skin condition known as 'hidradenetic 
suppurativo' at that time.

The veteran has expressed concern that his testimony 
regarding exposure to the blood of other servicemen may not 
be accepted by VA due to the fact that the veteran was not a 
combat medic and may not be immediately recognized as 
performing duties involving exposure to blood products.  In 
this regard, the veteran has explained that his 
responsibilities during combat experiences frequently 
demanded that he provide assistance and treatment for wounded 
soldiers.  The veteran has gone to lengths to describe, and 
to provide documentation to corroborate, one particular 
incident involving a 'short round' artillery accident; in 
this incident, the veteran was significantly exposed to 
contact with blood in the course of trying to save a severely 
wounded fellow serviceman.  For the purposes of this 
decision, the Board emphasizes that it finds no reason to 
doubt the credibility of the veteran's testimony and has 
accepted his account of this incident and of his exposure to 
blood during his Vietnam service.  Moreover, to the extent 
that the veteran has also described exposure to blood in the 
course of live combat with the enemy, the provisions of 
38 U.S.C.A. § 1154(b) require that the veteran's assertions 
(as a combat veteran) be accepted unless there is clear and 
unmistakable evidence to the contrary.

Nevertheless, the Board is unable to find that it is at least 
as likely as not that the veteran contracted Hepatitis C from 
the described in-service exposures.  The veteran has reported 
that his in-service Hepatitis C risk-factors featured his 
frequent exposure to blood and, alternatively, participation 
in 'high-risk' sexual activity and nasal usage of cocaine.  
The Board notes that any probability that the veteran may 
have contracted Hepatitis C through the use of illicit drugs 
during service weighs against the claim; drug usage of this 
nature constitutes willful misconduct for which service 
connection cannot be granted. 38 C.F.R. § 3.301(d).  Most 
importantly, the veteran has admitted that following service 
he participated in the significant risk-factor of intravenous 
use of illicit drugs for a period of time.  The critical 
question in deciding this case, then, is whether it is at 
least as likely as not that the veteran's current Hepatitis C 
was caused by the risk-factors experienced in the line of 
duty versus risk-factors experienced due to misconduct or 
occurring following his time in service.

The veteran's liver function was tested during his 
hospitalization following his return from Vietnam and was 
found to be normal at that time.  The Board also observes, 
once again, that the veteran was found to be clinically 
normal in all pertinent areas, with no relevant defects 
detected or reported by the veteran, during his discharge 
examination.  Thus, there is no evidence that the veteran 
manifested Hepatitis C during service.  The earliest 
suggestion of Hepatitis C in the record is dated September 
1996, over 27 years after discharge.  This lengthy period of 
time without evidence of treatment weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  However, 
the Board recognizes that, in cases involving Hepatitis C, 
such a gap without evidence of disease may not be 
determinative; in other words, the Board accepts that the 
veteran could have contracted the disease during service 
without manifesting symptoms until later in life.

The veteran has submitted certain medical literature into the 
record to the effect that Hepatitis C is frequently not 
detected until many years after it is contracted.  This 
general literature, however, offers no relevant conclusions 
specific to the veteran's own history and disability.  The 
overall record is likewise lacking in any competent medical 
opinion suggesting that the veteran's own case of Hepatitis C 
was caused during service.  While the Board understands the 
veteran's contentions, it may not draw its own medical 
conclusions based on the presented general literature and 
must rely upon the conclusions of trained medical personnel 
in specifically addressing the etiology of the veteran's case 
of Hepatitis C.  See Allday v. Brown, 7 Vet. App. 517 (1995); 
Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 
6 Vet. App. 495 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Thus, in order to provide the veteran every possible 
consideration, the Board referred the facts of the veteran's 
claim, including the complete claims file, to a medical 
expert to obtain a competent opinion regarding the likely 
cause of the veteran's Hepatitis C.  The VHA expert's reply 
indicated that, among all of the veteran's documented risk-
factors, "the most likely reason for the veteran's 
Hepatitis C infection is his history of parenteral drug 
use."  Specifically, when asked if it was at least as likely 
as not that Hepatitis C was caused by any event in the 
service, the expert responded in the negative; the response 
explains that the odds ratio that Hepatitis C was caused by 
the veteran's drug use was 49.6% whereas the odds ratio that 
exposure to blood during combat caused the Hepatitis C was 
only 2.1%.  Thus, the expert concluded that "I believe this 
makes it 24 times more likely that the parenteral drug use 
caused his Hepatitis C than the exposure to blood during 
combat."  This opinion must be accorded significant 
probative weight as the expert has produced a clear and 
precise conclusion after being furnished the complete record 
and accepting the veteran's own account of the facts of his 
exposure risk-factors.

In response to this VHA opinion, the veteran's representative 
has argued that the opinion supports the contention that it 
is possible that the veteran's Hepatitis C was caused during 
service as the veteran describes.  Moreover, as the veteran's 
representative points out, the VHA expert stated that "there 
is a chance that his Hepatitis C was caused by percutaneous 
transmission of the virus by exposure to blood during combat. 
... the fact that he had had this exposure increased his risk 
by 110%."  Although the Board accepts that the veteran's in-
service exposure to blood can be said to have increased his 
risk of contracting Hepatitis C, it is clear from the report 
of the VHA expert that, even accounting for this increase, it 
is 24 times more likely that the Hepatitis C was caused by 
the veteran's admitted post-service drug use.  The VHA 
doctor's indication that it is not entirely impossible that 
Hepatitis C was contracted in service cannot warrant a grant 
of service connection, especially in light of how 
substantially improbable he indicates that possibility to be.  
Service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102; see also Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of 'may' also implies 'may or may 
not' and is too speculative to establish medical nexus); see 
also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as 'could have been' is not 
probative).

Based upon a complete review of the evidence of record, the 
Board simply cannot find that the evidence is at least is 
equipoise regarding the probability that the veteran's 
Hepatitis C was caused in the line of duty during service.  
The Board sympathizes with the veteran, recognizes his 
service and understands fully his contentions.  Nevertheless, 
there is no competent medical evidence to show a causal link 
between the veteran's active military service and his current 
Hepatitis C.  The Board again emphasizes that it has accepted 
and carefully considered the veteran's credible testimony 
regarding his service experience, and the Board has 
considered the statements of others submitted in support of 
his claim.  It appreciated the veteran's honesty in reporting 
the multiple activities that may have caused Hepatitis.  
However, while these lay statements are competent to provide 
evidence regarding injury and symptomatology, they are not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu, 2 Vet. App. at 494.  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  Further, as noted above, the Board 
cannot rely on its own unsubstantiated medical opinion, but 
instead must make legal determinations on the basis of 
competent medical evidence and opinion.  See Colvin, 1 Vet. 
App.  at 175.

Thus, the Board is led to the conclusion that the 
preponderance of the evidence is against the veteran's claim.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

Entitlement to service connection for Hepatitis C is not 
warranted.  Thus, the appeal is denied.


____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


